Case 0:21-cr-60067-AHS Document 23 Entered on FLSD Docket 04/13/2021 Page 1 of 4



                           UNITED STATES DISTRICT COIRT                     '
                           SO UTHERN DISTRICT O F FLO RIDA

                           CASE NO .:21-60067-CR-SlNG HAL


   UNITED STATES OF AM ERICA,
        Plaintif,

   VS.

   PAUL NICHO LAS M ILLER

         Defendant.
                                         /

              O RDER RESETTING TRIAL AND PRETRIAL INSTRUCTIONS

         THIS CAUSE com es before the Court sua sponte. G iven the ongoing public

   heal
      thcrisis causet byCOVID-19 andAdministrative Order2021-33 entered onApril6,
   2021,which continued a1IJury Trials and Other Proceedings in the Southern Districtof

   Florida setto begin on orafterM arch 3O,2020 untilJuly 6,2021,itis

         ORDERED AND ADJUDGED thatthe Coudfinds,pursuantto 18 U.S.C.j
   3161(h)(7)(A),thatthe ends ofjustice served bythiscontinuance outweighthe best
   interests ofthe Defendantand parties in a speedy trial,given the need to protectthe

   health and safety ofthe Defendant,counsel,prosecutors,coud staffand the public.

         Accordingly,the period ofdelay resulting from this continuance through the stad

   oftrial- shallbe considered excludable tim e underthe Speedy TrialAct,See 18 U.S.C.

   j 3161.Thiscase is hereby resetforJuryTrialin Courtroom 110 atthe United States
   Federaléuilding and Coùrthouse,299 EastBroward Boulevard,FortLauderdale,
   Florida 33301 during the two-w eek trialperiod com m encing on July 6,2021,at9:00

   A.M .oras soon thereafteras the case m ay be called. CalendarCallwillbe held at9:00
Case 0:21-cr-60067-AHS Document 23 Entered on FLSD Docket 04/13/2021 Page 2 of 4



   A.M .on W ednesday,June 30,2021,atthe sam e Iocation.AIlpre-trialm otions and

   m otions in Iim ine m ustbe filed by June 1,2021. Each party is Iim ited to filing one

   motion in Iim ine'
                    ,and,ifthere is m ore than one Defendant,the Defendants shallfile a

   com bined motion in Iim ine. M otions in Iim ine m ay not,withoutIeave ofthe Court,

   exceed the page lim its allowed by the LocalRules.

          ltis furtherO RDERED AND ADJUDGED as follows:

                 The padies shallcom ply with LocalRule 88.5,which requires the filing of

   speedytrialrepods everytwenty (20)days hereafteruntilthe time oftrialorplea.
          2.     AIIrequests forwrits ad testificandum m ustbe filed no Iaterthan foudeen

   (14)business days priorto the firstday ofthe scheduled trialperiod.
                 AIIresponses pursuantto the Standing Discovery O rderand/orLocalRule

   88.1O shallbe provided in a tim ely fashion in accordance with the dates scheduled by

   the M agistrate Judge. Noncom pliance with the Standing Discovery Order,the Local

   Rules,orthe FederalRules ofCrim inalProcedure m ay resultin sanctions. Any notice

   submitted pursuantto FederalRule ofEvidence 404(b)shallnotoniy complywith Local
   Rule 88.10(h),butalso m ustinclude a specific factualbasis forthe evidence soughtto
   be introduced.

          4.     To the extent required by Local Rule 88.9, aII m otions shall be

   accom panied by a written statem ent certifying that counselfor the m oving party has

   conferred with opposing counsel in a good faith effort to resolve by agreem ent the

   subjectmatterofthe motion. E-mailcommunications shallnotbe sufficientto constitute
   conferral. Counselm ust actually speak to one another,either in person or overthe

   phone,in a good fai
                     th effortto resol
                                     ve theirdisputes priorto filing any m otion.
Case 0:21-cr-60067-AHS Document 23 Entered on FLSD Docket 04/13/2021 Page 3 of 4



         5.     Counselshallbe prepared to conductlim ited voitdire following the Coud's

   questiohing ofthe panel. Atany tim e priorto CalendarCall,each pady m ay file up to

   fi
    ve proposed voirdire questions,including sub-parts,forthe Coud to ask ofthe venire.

   The Cokld willnotpermifthe backstriking ofjurors.
         6,    'The    padies    shall subm it, in      W ord   forfnat, via     e-m ail to

   Singhal@ flsd.uscourts.gov,proposed jury instructions, including substantive charges
   and defenses, and a verdict form prior to Calendar Call. For instructions on filing

   proposed doçum entq,please see http://www .flsd.uscouds.gov. Although they need not

   agree on eaqh prpposed instruction,the parties shallsubmit their proposed jury
   instructions and verdtctform jointly. W here the padies do notagree on a proposed
   instruction,thatinstruction shallbe setforth in bold type. Instructions proposed only by

   the Governm entshallbe underlined.Instructions proposed solely by the defense shall

   be italicized. Every instruction m ustbe suppoded by citation to authority.

                Priorto CalendarCall,allcounselshallfile list? ofprdposed witnesses
   and/orexhibits to be presented attrial. AIIexhibi
                                                   ts to be offered into evidqnce m ustbe

   pre-labeled in accordance with the proposed exhib,
                                                    it Iist. G overnm entexhibits shallbe

   designated num erically'
                          ,defense exhibits,alphabetically.
          8.    The deadline forthe scheduling ofguilty pleas is June 16,2021.See,
   e.g.,United States 7. Gamboa, 166 F.3d 1327,1331 (11th Cir.1999)(citing United
   States tt Ellis,547 F.2d 863,868 (5th Cir.1977)).
          9.    lfany pady seeks to introduce transcriptls) atthe trial,thatparty shall
   exchange those transcripts with allcounselpriorto CalendarCall. lfa transcriptcannot
Case 0:21-cr-60067-AHS Document 23 Entered on FLSD Docket 04/13/2021 Page 4 of 4



   be agreed upon,each party shallbe prepared to produce its own version forthe trierof

   fact.

           10. AIIanticipated JencksAct,18 U.S.C.j3500,materialshallbe turned over
   to defense counselno Iaterthan the m orning ofthe firstday oftrial. The m aterialshall

   include a face sheetfordefense counselto sign and date,acknowledging receipt.

                 Upon receipt ofthis Order,counselforeach defendant shallcedify with

   the Coud's courtroom deputy whetherthatDefendantrequires the aid ofan interpreter.

   AIIpadies are underan additionalinstruction to notify the Coud,atIeast24 hours prior

   to any hearings ortrial,ifan interpreteris required.

           12.   Arrangem ents forappropriate clothing forDefendants in custody m ustbe

   made wifh the Bureau ofPrisons atIeastseven (7)days priorto the scheduled trial
   date.

           13. LocalRule 7.1(a)(2)requires that certain motions be accompanied by
   Proposed orders,w hich m ustbe filed as attachm ents to those m otions. Fu'dherm ore,
   pursuantto CM/ECF adm inistrative procedures,proposed orders shallbe subm itted to

   the coud bye-mailto Singhal@ flsd.uscouds.gov inW ord format.
           DO NE AND O RDERED in Cham bers,FortLauderdale,Florida,this 13th day of

   April2021.

                                                                 N


                                                   RM G SINGH
                                                   UNITED STATES DISTRICT JUDGE

   Copies furnished to counselvia CM/ECF
